DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of SEQ ID NO: 65 in the reply filed on 09/23/2021 is acknowledged.
Applicant’s election without traverse of groups I and II drawn to claims 1-17 in the oral interview filed on 10/21/2021 is acknowledged.
 

Claim Status
	Claims 1-20 are pending.
	Claims 18-20 are withdrawn as being drawn to an unelected invention.
	Claims 1-17 are examined on the merits. 

Written Description 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 1, and 8-9 respectively, the terms “having at least 80% identity to at least 100 contiguous nucleotides of SEQ ID NO: 65” and “having at least 80% sequence identity to a sequence selected from the group consisting of SEQ ID NO: 65 and the complement thereof” lack written description because the regions of the sequences that must be conserved are not adequately described.  Specifically, SEQ ID NO: 65 is a polynucleotide sequence and without the specific nucleotides that must be conserved there are many different sequences that could be considered to have 80% identity to SEQ ID NO: 65, which is 1600 nucleic acids long.  This means that it is possible for a sequence to be 80% identical to SEQ ID NO: 65 and differ by 320 nucleotides and it also means that a sequence having at least 80% identity to at least contiguous nucleotides could share only 80 nucleotides of a 100 nucleotide long sequence.  The claims are drawn to a safe harbor site which is a DNA sequence away from genes and other coding regions a safe harbor region also often shares no homology to coding regions of any of the genes in the genome.  It is possible that sequences that share 80% identity to at least 100bp of SEQ 
The instant disclosure provides examples of 61 putative safe harbor sites and 10 candidate safe harbor sites found in two maize lines, of which SEQ ID NO: 65 is both a putative safe harbor site and a candidate site.  However, the instant disclosure does not disclose specific sequences or regions within SEQ ID NO: 65 that must be conserved.  Despite this knowledge, based on the examples provided in the instant disclosure and the state of the art with respect to safe harbor regions it does not appear that it is clear which domains are responsible for the claimed invention.  
These examples show 10 specific sequences where safe harbor sites are located in the maize genome but do not provide any specific residues required in any of the sequences including SEQ ID NO: 65.  Additionally, due to the size of SEQ ID NO: 65, the lack of domains identified to allow for integration into the genome, and the limited amount of information about the sequence of SEQ ID NO: 65 and other safe harbor sites the instant disclosure fails to describe which regions of SEQ ID NO: 65 must be conserved.  Due to the size of the sequence, the large amount of variability, and the many potentially important residues that may allow for efficient integration of a target at the time of filing a person of ordinary skill on the art would not be sure if the inventors had possession of the many different sequences which are claimed. Therefore claim 1 and its dependent claims 1-17 are rejected as lacking written description.

Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a nucleic , does not reasonably provide enablement for a nucleic acid having at least 80% identity to SEQ ID NO: 65 or having at least 80% identity to at least 100 contiguous nucleotides of SEQ ID NO: 65.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
An “analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.” MPEP 2164.01. “A conclusion of lack of enablement means that the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention [i.e. commensurate scope] without undue experimentation.” In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513
(Fed. Cir. 1993); MPEP 2164.01.

(A) 	The breadth of the claims;
(B)	The nature of the invention;
(C) 	The state of the prior art;
(D) 	The level of one of ordinary skill;
(E)	 The level of predictability in the art;
(F) 	The amount of direction provided by the inventor
(G) 	The existence of working examples; and
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404
(Fed. Cir. 1988). No single factor is independently determinative of enablement; rather “[i]t is improper to conclude that a disclosure is not enabling based on an analysis of only one of the above factors while ignoring one or more of the others.” MPEP 2164.01. Likewise, all factors may not be relevant to the enablement analysis of any individual claim.

The claims are broad in the following aspects:
--claims 1-7, generically requiring the broad genus of “a nucleic acid sequence having at least 80% identity to at least 100 contiguous nucleotides of SEQ ID NO: 65 or the complement thereof”;
--claims 8-17, requiring the broad genus of “a nucleic acid sequence having at least 80% sequence identity to a sequence selected from the group consisting of SEQ ID NO: 65 and the complement thereof”.  
Applicant has provided enabling guidance that SEQ ID: 65 is a sequence which was identified as being a potential safe harbor site because it does not encode genes including predicted gene models, co-localize with mapped RNA-SEQ data or protein coding sequences, does not encode smRNAs, they are 
However, despite providing potentially identifying information on safe harbor genes, Applicant has not provided sufficient enabling guidance regarding the necessary structural features that could be relied upon to predict the broadly claimed protein variants with respect to the specific function of enhancing insecticidal activity.   Applicant has not provided sufficient enabling guidance regarding the predictability of safe harbor sites by any polynucleotide having at least 80% identity with SEQ ID NO: 65.
Initially, it should be noted that the claimed genus of safe harbor sites are much broader in scope than SEQ ID NO: 65. For example, applicant has identified at least 61 safe harbor sites in maize.  Yet, these nucleic acid sequences have not been shown to have any similar sequences, domains, or other defining characteristics of the sequences beyond their location in the genome and homology to other coding regions.  This indicates that no specific residues have been identified as being important for the function of SEQ ID NO: 65 as a safe harbor site.
Secondly, even members of the broad genus of safe harbor sites may not have the claimed functional activity.  The specific sequence characteristics of safe harbor sites have not been extensively characterized and studied and therefore the specific structures and domains of these nucleic acid sequences, specifically those of SEQ ID NO: 65 that are required for activity are not known and therefore it is not possible to know if other nucleic acid sequences with similar structures confer the same characteristics.  
Therefore, Applicants have not provided sufficient enabling guidance to predict what structural features that are required to be retained by members of the claimed genus as to have the claimed functional activity.
In the absence of guidance from either the instant disclosure or the art, and the unpredictability discussed above, it would require undue trial and error experimentation for a skilled artisan to make 
For at least this reason, the Specification does not teach a person with skill in the art how to make and/or use the subject matter within the full scope of these Claims.

Improper Dependence
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Specifically, claim 9 claims the method of claim 8, wherein the target maize genomic locus comprises a nucleic acid sequence with at least 80% sequence identity to a sequence selected from the group consisting of SEQ ID NO: 65, and the complement thereof.  These limitations are all disclosed in claim 8 on which claim 9 .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Closest Prior Art
	The instant invention is free of the art.  The closest prior art is found in Genbank AC208423, Zea mays cultivar B73 chromosome 4 clone CH201-244D17, *** Sequencing in Progress ***, 2 unordered pieces, NCBI, Jul 29, 2008 and Miller, Methods and Compositions for nuclease design, US 2015/0353917 A1, 12/10/15.  Genbank accession AC208423 teaches a sequence which has 99.1% identity to SEQ ID NO: 65 but does not provide any motivation for the ordinary artisan to target that specific sequence to insert a target sequence.  Miller teaches the transformation of maize plant cells with a gene of interest in a safe harbor site (Miller, Column 3, Paragraph 6 – Column 4, Paragraph 1; Miller, Column 4, Paragraph 2; Miller, Column 11, Paragraph 5).  Miller does not teach the integration of the DNA of interest into a target with 80% identity to SEQ ID NO: 65 or provide any motivation to target that sequence.  

Conclusion
	Claims 1-17 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561. The examiner can normally be reached 7:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571)270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                                                                                                                                                                                                        


/WEIHUA FAN/Examiner, Art Unit 1663